DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants’ preliminary amendments to the claims, filed 11/05/2020, have been received and entered.
Claims 1-22 have been cancelled.
Claims 23-52 have been newly added.
Claims 23-52 are pending and under examination.

Priority
This application is a continuation application of United States Serial No. 16/266,305, filed 02/04/2019, which is a continuation application of United States Serial No. 15/821,242, filed 11/22/2017, which is a continuation of United States Serial No. 15/019,244, filed 2/9/2016, which is a continuation of United States Serial No. 13/733,031, filed 01/02/2013, which claims priority to British Patent Application No. 1200192.1 filed 6 January 2012.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 01/06/2012. It is noted, however, that applicant has not filed a certified copy of the British Patent Application No. 1200192.1 as required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 04/03/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and/or MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. 1.98(a)(3)(i) requires a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.  
Applicant’s cited non-patent literature Cite. No. 1 in the IDS filed 04/03/2020 has been lined-through as a concise explanation of the relevance of this listed publication that is not in the English language as required by 37 C.F.R. §1.98(a)(3)(i) has not been provided.  
As such, the document has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Construction and Broadest Reasonable Interpretation of the Claims
	Claims 23 and 38 recite administration of a methotrexate composition for oral administration, said composition “consisting of’ a pharmaceutically acceptable salt of methotrexate, a citrate buffer system, a preserving agent, a sweetening agent, and purified water.
The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948). Consistent with the claim construction of the transitional phrase “consisting of’, the claims are construed to exclude the presence of “non-aqueous” carriers. Put another way, the claims are construed as an aqueous solution with purified water as the only “carrier”. Any other solubilizing agents, in any amounts, are excluded by the claimed “consisting of’ transitional phrase as they are not ingredients of the methotrexate composition for oral administration specified in the claims.

Claim Objections
Claims 1 and 38 are objected to because of the following informalities:  Claims 1 and 38 recite an active step of “administering to the patient in need thereof a methotrexate composition for oral administration”.  This recitation is grammatically awkward because “administering…a methotrexate composition for oral administration” implies the composition is orally administered, yet oral administration is not explicitly recited in the claims.  The entire disclosure describes compositions for oral administration and the claims recite administering “a methotrexate composition for oral administration”.  Thus, a person of ordinary skill in the art would construe the administering step of the claims to be oral administration.  
The Examiner suggest amending Claims 1 and 38 to recite an active step of “…orally administering to the patient in need thereof a methotrexate composition consisting of…”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,259,427
Claims 23-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,259,427. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘427 patent claims the same methotrexate composition for oral administration recited in the claimed methods (Claims 1-11 of the ‘427 patent), claims the use thereof for use in the treatment of, inter alia, neoplastic disease, malignant disease, rheumatoid arthritis, or polyarthritic forms of active juvenile idiopathic arthritis (Claim 12), and discloses the use of the methotrexate compositions for oral administration disclosed and claimed therein for treating rheumatoid arthritis, polyarthritic forms of active juvenile idiopathic arthritis, and leukemia as presently claimed (col. 1, lines 29-40; col. 2, line 64 to col. 3, line 5; col. 3, lines 31-44; and Claim 12 of the ‘427 patent).  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘427 patent) claims the same methotrexate composition for oral administration recited in the claimed methods (Claims 1-11 of the ‘427 patent) and discloses the utility of those methotrexate composition for oral administration for treating rheumatoid arthritis, polyarthritic forms of active juvenile idiopathic arthritis, and leukemia in the Specification and Claims (col. 1, lines 29-40; col. 2, line 64 to col. 3, line 5; col. 3, lines 31-44; and Claim 12 of the ‘427 patent).  Applicants’ later application (the instant application) claims a method of using those methotrexate compositions for oral administration claimed in the earlier ‘427 patent for a particular use (treating rheumatoid arthritis, polyarthritic forms of active juvenile idiopathic arthritis, and leukemia) described in the Specification of the earlier ‘427 patent.
Accordingly, Claims 23-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,259,427. 

U.S. Patent No. 9,855,215
Claims 23-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,855,215. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘215 patent claims the same methotrexate composition for oral administration recited in the claimed methods (Claims 1-12 of the ‘215 patent) and discloses the use of the methotrexate compositions for oral administration disclosed and claimed therein for treating rheumatoid arthritis, polyarthritic forms of active juvenile idiopathic arthritis, and leukemia as presently claimed (col. 1, lines 30-41; col. 3, lines 4-14 and 42-55 of the ‘215 patent).  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘427 patent) claims the same methotrexate composition for oral administration recited in the claimed methods (Claims 1-12 of the ‘215 patent) and discloses the utility of those methotrexate composition for oral administration for treating rheumatoid arthritis, polyarthritic forms of active juvenile idiopathic arthritis, and leukemia in the Specification and Claims (col. 1, lines 30-41; col. 3, lines 4-14 and 42-55 of the ‘215 patent).  Applicants’ later application (the instant application) claims a method of using those methotrexate compositions for oral administration claimed in the earlier ‘215 patent for a particular use (treating rheumatoid arthritis, polyarthritic forms of active juvenile idiopathic arthritis, and leukemia) described in the Specification of the earlier ‘215 patent.
Accordingly, Claims 23-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,855,215. 

U.S. Patent No. 10,231,927
Claims 23-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,231,927. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘927 patent claims and the instant claims encompass substantially overlapping subject matter, i.e., treating rheumatoid arthritis or leukemia in a patient comprising administering to the patient in need thereof a methotrexate composition for oral administration consisting of a pharmaceutically acceptable salt of methotrexate, purified water, one or more buffer agents to adjust the pH of the composition to 6 to 7, and at least one agent selected from the group consisting of preserving agents, flavoring compounds, and sweetening agents. See Claims 1 and 13 of the ‘927 patent.  The ‘927 patent encompasses administering methotrexate compositions consisting of the same dosages (Claims 12 and 24), the same citrate buffers (Claims 6 and 18), the same buffer strengths (Claims 8-9 and 20-21), the same preserving agents (Claims 10 and 22), and the same flavoring compounds and/or sweetening agents (Claims 11 and 23) as encompassed by the instant claims.

U.S. Patent No. 10,610,485
Claims 23-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,610,485. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘485 patent claims the same methotrexate composition for oral administration recited in the claimed methods (Claims 1-13 of the ‘485 patent) and discloses the use of the methotrexate compositions for oral administration disclosed and claimed therein for treating rheumatoid arthritis, polyarthritic forms of active juvenile idiopathic arthritis, and leukemia as presently claimed (col. 1, lines 34-45; col. 3, lines 6-15 and 43-55 of the ‘485 patent).  
The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008).  In Byck, the patent at issue claimed an insulated coil coated with a phenol-oil composition, but the patentee had already patented the same phenol-oil composition in a patent that disclosed its use for coating coils.  In Sun, the patent at issue claimed methods of using gemcitabine for treating cancer, but the earlier patent claimed gemcitabine and taught that it was useful to treat cancer.  In Geneva, the patentee claimed methods of using clavulanic acid for treating antibiotic-resistant bacteria, but owned an earlier patent that claimed clavulanic acid and disclosed its use against the same bacteria.  In Pfizer, the patent at issue claimed methods of administering an anti-inflammatory drug, but the patentee had previously patented the same drug in a patent that disclosed its use in the same methods.
In Eli Lilly and Company v. Teva Parenteral Medicines, Inc., the Federal Circuit characterized these cases as representing “a limited exception:”
Byck, Geneva, Pfizer, and Sun thus “address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent.” …. Furthermore, in each of those cases, the claims held to be patentably indistinct had in common the same compound or composition—that is, each subsequently patented “use” constituted a, or the, disclosed use for the previously claimed substance. (Emphasis Added)

The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘427 patent) claims the same methotrexate composition for oral administration recited in the claimed methods (Claims 1-13 of the ‘485 patent) and discloses the utility of those methotrexate composition for oral administration for treating rheumatoid arthritis, polyarthritic forms of active juvenile idiopathic arthritis, and leukemia in the Specification and Claims (col. 1, lines 34-45; col. 3, lines 6-15 and 43-55 of the ‘485 patent).  Applicants’ later application (the instant application) claims a method of using those methotrexate compositions for oral administration claimed in the earlier ‘485 patent for a particular use (treating rheumatoid arthritis, polyarthritic forms of active juvenile idiopathic arthritis, and leukemia) described in the Specification of the earlier ‘485 patent.
Accordingly, Claims 23-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,610,485.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038